Citation Nr: 0835972	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral swelling of 
the feet.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.

The veteran appeared at a hearing before the undersigned at 
the RO in August 2007.  A transcript of the hearing is 
contained in the claims folder.

At his hearing the veteran offered testimony that could be 
construed as raising the issue of entitlement to service 
connection for an ankle disability.  That issue is referred 
to the RO for initial adjudication.

In April 2008, the Board remanded this appeal for further 
action by the originating agency.  


FINDING OF FACT

The veteran does not have a current disability of his feet.


CONCLUSION OF LAW

Swelling of the feet was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for bilateral swelling of his feet.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the July 2004 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran has substantiated his status as a veteran and was 
notified of the second and third elements of the Dingess 
notice by the July 2004 letter.  He did not receive 
information regarding the effective date or disability rating 
elements of his claim until July 2007.  VCAA notice must be 
provided prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency in the July 2007 notice was cured when the 
claim was readjudicated in a supplemental statement of the 
case issued in June 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and private medical 
records.  Additionally, the veteran was provided a proper VA 
examination in June 2008.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service treatment records show that in a December 1986 report 
of medical history, the veteran complained of his feet aching 
after prolonged standing.  In March 1988, in a report of 
medical history, the veteran complained of foot fatigue.  
Examinations done at those times showed the veteran's feet to 
be normal.  No other treatment records show complaints of a 
foot disorder during the veteran's military service.

Except for an April 2004 X-ray report, the post-service 
medical evidence of record shows no treatment for any foot 
disorder.  Furthermore, the April 2004 X-ray report of the 
right foot showed a normal right foot.  There was no 
fracture, dislocation or bony abnormality.  Mineralization 
was normal for the veteran's age, and there was no arthritic 
process noted.

Private treatment records dated from 1992 to 2004, show that 
the veteran complained of leg pain on several occasions but a 
disability of the feet was not reported.

At his hearing the veteran testified that after service he 
had been engaged in employment that did not require him to be 
on his feet for prolonged periods and his symptoms had 
abated.  More recently he had begun employment that required 
him to walk on concrete floors.  As a result he had again 
begun to experience swelling and soreness in his feet.  He 
reported that he had seen a private physician on several 
occasions, who had recommended the use of an ace bandage.  
The physician had not provided a diagnosis for the veteran's 
complaints.  

Private treatment records dated in 2006 and submitted by the 
veteran after the hearing show that he complained of leg pain 
on one occasion.  No disability of the feet was reported.

In June 2008, the veteran was afforded a VA examination.  The 
veteran reported no significant foot problems other than 
edema in the left foot in 1985 and 1989.  He did not report 
pain, weakness, or stiffness.  He noted that he had swelling 
but it was "not much."  He did not report redness or 
flareups.  

The veteran had diabetic shoes but the shoes were not used 
for the veteran's foot condition.  He did not report using a 
cane or brace.  He also had no history of hospitalizations or 
surgeries for his feet.  He also did not report any injury to 
his feet.  He did not report any significant limitation on 
standing or walking.  He also did not report pain at rest.  

On examination, the veteran did not have a foot abnormality.  
Achilles alignment was normal.  Monofilament was adequate to 
the plantar surfaces bilaterally.  There was no additional 
range of motion for foot exam, and no additional joint 
involvement to the foot.  There was no swelling or edema to 
the foot at the time of the examination.  There were no 
obvious deformities or areas of redness.  An X-ray showed a 
normal left foot with no evidence of fracture, dislocation, 
or arthritis.  No lytic or blastic legion was identified.  
The osseous structures and joint spaces had normal 
appearance.  The diagnosis was "no current foot abnormality 
diagnosed at this time."

The veteran has testified to having foot symptoms.  He is 
competent to report current symptomatology; however, pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  There is no competent evidence 
since service showing an underlying right or left foot 
condition.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.

While there is evidence showing the veteran reported foot 
fatigue and aching in service, the evidence is against a 
finding of any current disability due to service. Absent 
proof of the existence of the disability being claimed, there 
can be no successful claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  It is therefore, 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral swelling of 
the feet is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


